Citation Nr: 0800033	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than August 30, 
2004, for the grant of an increased service-connected 
disability evaluation to 10 percent for a left knee disorder.

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from February 1983 to 
September 1984.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting an increased evaluation to 10 percent for a left 
knee disorder, effective from August 30, 2004.  

In the course of appeal, in November 2007, the veteran 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing conducted at the RO.  A transcript of 
that hearing is contained in the claims folder.  

The issue of entitlement to an increased evaluation for a 
left knee disorder from the 10 percent assigned is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action is required.


FINDINGS OF FACT

1.  By a December 1986 decision, the RO granted service 
connection and assigned a noncompensable (zero percent) 
evaluation for a left knee disorder.  That decision became 
final for lack of a timely appeal.  

2.  By a November 1991 letter decision, the RO again denied a 
compensable evaluation for the veteran's left knee disorder, 
and that decision also became final for lack of timely 
appeal.  


3.  On August 30, 2004, the veteran submitted a claim for an 
increased evaluation for his service-connected left knee 
disorder, and the RO, by the rating action now on appeal, 
granted a 10 percent rating effective from that date of 
receipt of the claim for an increased rating.  No evidence 
was submitted or obtained supporting a compensable disability 
rating in the year prior to the August 30, 2004, date of 
receipt of the claim for an increased rating.   


CONCLUSION OF LAW

An effective date earlier than the August 30, 2004, date of 
receipt of claim for an increased evaluation for the left 
knee disorder is denied.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that 

pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, VCAA development notice for the veteran's August 2004 
claim for an increased rating for a left knee disorder, was 
issued in October 2004, prior to the appealed December 2004 
rating decision granting an increased evaluation to 10 
percent for the service-connected left knee disorder, and 
assigning an August 30, 2004 effective date for that 10 
percent disability rating.  This October 2004 letter properly 
fulfilled all four VCAA notice elements as enumerated above.  

The claim for an earlier effective date for the grant of the 
10 percent evaluation for the left knee is downstream of the 
August 2004 claim for an increased evaluation for that 
disorder.  For such downstream issues, VA's General Counsel 
has held that a VCAA notice is not required where notice was 
afforded for the originating issue, here the issue of 
entitlement to an increased evaluation.  The General Counsel 
concluded that a U.S. Court of Appeals for Veterans Claims 
(Court) decision suggesting otherwise was not binding 
precedent. VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (2004); see 
Grantham v. Brown, 114 F.3d 1156 (1997).  The Board is bound 
by this General Counsel opinion.  38 U.S.C.A. § 7104 (West 
2002).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

By the appealed rating action and a June 2005 statement of 
the case (SOC), the veteran was informed of evidence obtained 
in furtherance of his claim and evidence that may yet further 
his claim.  That decision and the subsequent "post-
decisional" document met any additional informational 
requirements for adequate VCAA notice.  Mayfield v. 
Nicholson, supra.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Although the notice in this case did not address the 
downstream issue of effective date, as precisely raised in 
the veteran's claim here adjudicated, the veteran was duly 
informed of the requirements to establish an earlier 
effective date by the June 2005 SOC.  There is no prejudice 
in this case because the veteran was afforded ample 
opportunity to present evidence and argument in support of 
his claim, including at his personal hearings.  The Board 
further finds that VA has complied with general due process 
considerations.  See 38 C.F.R. § 3.103 (2007).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
October 2004 letter requested that the veteran advise of any 
VA and/or private medical sources of evidence pertinent to 
his claim for an increased evaluation for a left knee 
disorder, and to provide necessary authorization to obtain 
those records.  It also requested evidence and information 
about treatment after service.  

VA and service medical records were obtained and associated 
with the claims folder.  The veteran informed of a single VA 
treatment source, and records were requested from that source 
and a single record was received.  All records received were 
associated with the claims folder.  The veteran was 
adequately informed of the importance of obtaining all 
relevant records.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence 
presenting a reasonable possibility of furthering the claim 
for an earlier effective date for a 10 percent disability 
evaluation for the veteran's service-connected left knee 
disorder.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was also duly afforded a VA examination in 
October 2004 addressing his claim for an increased evaluation 
for his left knee disorder, and the Board finds that 
examination, taken together with the all the evidence of 
record, was adequate for rating purposes.  The veteran and 
his authorized representative were afforded appropriate 
opportunity to address the claim, and did so by written 
submissions as well as testimony before the undersigned at 
the November 2007 Travel Board hearing.  There is no 
indication that the veteran or his representative expressed a 
further desire to address his claim which has not been 
fulfilled.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Entitlement to an Earlier Effective Date for a 
Compensable
Disability Evaluation for Service-Connected Left
Knee Disorder

The veteran contends that he should be granted an earlier 
effective date for the 10 percent evaluation for his left 
knee disorder, based on his having been medically separated 
from service based on the knee, with a 10 percent military 
severance pay.  He has noted that he first filed a claim for 
the knee in July 1986, but was assigned a zero percent 
evaluation with the grant of service connection, and he was 
not granted an increased rating to 10 percent for the knee by 
VA until it was granted effective from August 30, 2004.  

The record reflects that the veteran submitted a request for 
an increased evaluation for the knee on August 30, 2004, and 
he thereafter in October 2004, was afforded a VA examination 
of the knee for compensation purposes, with the findings from 
that examination ultimately supporting the grant of an 
increased evaluation effective from the noted August 30, 
2004, date of filing a claim for increase.  

The effective date for entitlement to an increased rating for 
a service-connected disorder is the earliest date as of which 
it was factually ascertainable that an increase had occurred, 
provided a claim is received within one year of such date.  
38 U.S.C.A. § 5010(a), (b)(2) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.400(o)(2) (2007); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).

An RO decision in December 1986 granted service connection 
for a left knee disorder effective from July 30, 1986, and 
assigned a zero percent evaluation for that disorder.  The 
appellant did not appeal the decision, and accordingly it is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  The 
veteran in August 1991 submitted a claim for an increased 
evaluation for his left knee disorder.  The RO responded in 
August 1991 by sending the veteran a letter informing him 
that he would have to submit evidence to support his claim 
for an increased evaluation for his left knee.  By a November 
1991 letter decision, the RO denied the August 1991 claim for 
an increased evaluation for the left knee, based on the 
veteran's failure to submit supportive evidence.  The veteran 
did not timely appeal that November 1991 decision, and 
accordingly it, too, became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302, 20.1103.  

The veteran has not submitted any claim with particularity 
alleging clear and unmistakable error (CUE) in either the 
December 1986 RO decision assigning an initial noncompensable 
(zero percent) evaluation for the left knee disorder, or the 
November 1991 RO decision denying an increased evaluation.  
Hence, CUE in a prior RO decision is not here considered as a 
basis for the veteran's earlier effective date claim.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 20.302, 20.1103 
(2007); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en 
banc)); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), en banc 
review denied, February 2, 1994.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006), holding that a freestanding claim for 
an earlier effective date as to a previous final decision is 
not authorized by law.

Thus, the evidentiary record does not present evidence of 
compensable disability of the left knee within a year prior 
to the August 30, 2004, date of receipt of claim for an 
increased evaluation, and also does not present any other 
basis for assignment of an earlier effective date for the 
increased evaluation other than the date of receipt of claim 
for increase cognizable under the law.  38 C.F.R. § 3.400(o).  
The Board is not at liberty to grant an earlier effective 
date on a claimed equitable basis, where the law does not so 
allow.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).

Although the veteran has contended that he was entitled to a 
compensable disability evaluation from as early as the time 
of his separation from service, in essence on an equitable 
basis, he has not alleged that his left knee disorder was 
disabling to a compensable degree within the year prior to 
his August 30, 2004, date of claim for an increased 
evaluation, and he has not alleged that he received treatment 
for the knee during that prior-year time period to 
substantiate any allegation of a compensable level of 
severity during that interval.  Rather, in an authorization 
to obtain records supportive of his claim submitted by the 
veteran in November 2004, the veteran informed only of 
treatment at an Eastgate VA facility in Chattanooga, 
Tennessee between 1988 and 1991, thus suggesting the absence 
of more recent treatment.  A single record obtained from that 
facility in December 2004 showed treatment in 1998 for an 
acute exacerbation of left knee disability.  That record 
noted complaints of occasional shooting pain in the left knee 
as well as 'a squish sensation' and giving way in the knee, 
all within the past month as part of the acute exacerbation; 
the record did not provide findings of chronic or ongoing 
disability of the knee (beyond the acute exacerbation) of any 
severity.  As evidence of only an acute exacerbation 
approximately six years prior to the date of receipt of claim 
for increased evaluation, this record does not serve to 
support a compensable level of disability in the year prior 
to the August 30, 2004, date of receipt of claim for 
increased rating.  

Weighing the evidence presented, the Board finds that the 
preponderance of the evidence is against any legally 
allowable basis for grant of an effective date earlier than 
August 30, 2004, for the grant of a 10 percent evaluation for 
the left knee disorder.  Accordingly, the claim must be 
denied, and the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than August 30, 2004, for 
assignment of a 10 evaluation for the service-connected left 
knee disorder is denied.  


REMAND

The veteran contends that he should be afforded a higher 
disability rating for his left knee disorder than the 10 
percent granted by the appealed December 2004 RO decision.  

At his November 2007 hearing before the undersigned, the 
veteran testified that his knee problem began in the course 
of training in service, and that he underwent arthroscopic 
surgery in service.  He reported that he was currently 
receiving medical care for the knee.  He added that his care 
providers said it was getting worse, and included 
degenerative joint disease.  Further, they had recommended 
surgery on the knee, and surgery had been planned for 2006, 
but he could not get off work for the surgery and anticipated 
three-month recovery period.  When asked about missed work, 
he testified to exacerbations approximately three times per 
year causing him to miss work, while at other times he simply 
wrapped the knee and tolerated the symptoms.  However, he 
testified that the condition had progressed, so that now he 
had these incapacitating episodes approximately once per 
month.  

He testified as to other symptoms including pain, swelling, 
crepitus, and stiffness in the joint.  Describing the knee 
disorder, the veteran testified that at times the knee would 
not support his weight, and it would catch, and that after 
such an episode the knee would usually swell.  He explained 
that he unloads tractor trailers for a living, requiring a 
lot of heavy pulling and lifting, and his knee has started to 
cause difficulty with this work.  He reported receiving care 
for his knee at the VA Eastgate clinic in Chattanooga, 
Tennessee, but explained that he went there only when the 
knee presented difficulties.  

A review of the claims folder informs that recent treatment 
records from the Chattanooga Eastgate clinic have not been 
obtained.  Since the veteran's filing of his claim in August 
2004, only a single page of treatment records, dated in June 
1998 but printed in December 2004, has been obtained.  The 
veteran indicated by his testimony that more recent treatment 
records exist.  Medical records concerning a veteran which 
are in VA's possession at the time a determination is made 
about his or her claim will be considered to be evidence 
which was in the record before the adjudicators at the time 
of the final decision, regardless of whether such records 
were actually before the adjudicators.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992), Damrel v. Brown, 6 Vet. 
App. 242 (1992).  Hence, these likely pertinent treatment 
records must be obtained prior to Board adjudication.  

Further, the veteran reported at his October 2004 VA 
examination that he had incapacitating episodes of left knee 
disability as often as four times per year.  In his November 
2007 hearing testimony he reported an increase in frequency 
to every month, as already noted, and also reported that his 
knee disorder had otherwise progressively worsened.  Thus, 
the veteran's testimony supports an increase in severity of 
the left knee disorder since that last VA examination of 
record, in October 2004.  An examination will be requested 
whenever VA determines, as in this case, that there is a need 
to verify the severity of a disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).    



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to report 
all treatment received for his left knee in 
the course of the present appeal, and should 
be asked to submit any pertinent evidence in 
his possession.  The RO should obtain 
treatment records from the Eastgate clinic in 
Chattanooga, Tennessee, and from any other 
indicated sources, with appropriate 
authorization.  All records and responses 
received should be associated with the claims 
folder.  

2.  Thereafter, the veteran should be afforded 
an orthopedic examination of the left knee for 
compensation purposes, to determine the nature 
and severity of his service-connected 
disability.  The examiner should assess the 
level of functional impairment of the left 
knee.  In addition, active and passive range 
of motion should be recorded, and  the 
examiner should note whether ankylosis is 
present.  All necessary tests should be 
performed.

a.  In determining range of motion, 
limitation of motion due to pain should be 
reported.  The examiner should address the 
presence and extent of any pain, pain on 
motion, weakened movement, excess 
fatigability, and incoordination.  To the 
extent feasible, additional limitation of 
motion due to weakened movement, excess 
fatigability and incoordination should also 
be assessed.  

b.  The claims folder must be reviewed by 
the examiner  prior to the examination, to 
provide a history of the knee disorder.  
This should include review of the official 
QTC examination in October 2004, and 
consideration of the degree to which the 
veteran's knee disorder may have increased 
in severity since that examination, 
including based on increased frequency of 
incapacitating exacerbations.  All findings 
should be reported in detail.  The examiner 
should address the degree to which the 
veteran's allegations of increased severity 
of the left knee disability are supported 
by objective findings. 

c.  A complete rationale, supported by 
medical evidence, should be provided for 
all opinions expressed.  If some questions 
cannot be answered without resorting to 
mere speculation, this should be stated.

3.  Thereafter, and following any development 
indicated by obtained records, the RO should 
readjudicate the remanded claim de novo.  If 
the benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran and 
his representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


